Exhibit 10.31

 

SEcond AMENDMENT TO

NINETEENTH Amended and Restated MASTER LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO NINETEENTH Amended and Restated MASTER LEASE AGREEMENT
 ("Amendment") is executed this 10th day of March, 2016 and effective as of
December 31, 2015 (the "Amendment Effective Date") among FC‑Gen Real Estate,
LLC, a limited liability company organized under the laws of the State of
Delaware ("Landlord"), having its chief executive office located at 4500 Dorr
Street, Toledo, Ohio  43615‑4040, and Genesis Operations LLC, a limited
liability company organized under the laws of the State of Delaware ("Tenant"),
having its chief executive office located at 101 East State Street, Kennett
Square, Pennsylvania 19348.

 

R E C I T A L S:

 

A.  Landlord and Tenant have previously entered into (a) that certain Nineteenth
Amended and Restated Master Lease Agreement dated as of December 1, 2015 and (b)
that certain First Amendment to Nineteenth Amended and Restated Master Lease
Agreement dated as of February 2, 2016 (as amended, the "Lease").  Any
capitalized terms not defined in this Amendment shall have the meanings set
forth in the Lease.

 

B.  Landlord and Tenant desire to amend the Lease as set forth herein, effective
for all purposes as of the Amendment Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.         Definitions.  Any capitalized terms not defined in this Amendment
shall have the meanings set forth in the Lease.

 

2.         Amendments.

 

(a)         The second to last sentence of Section 14.1 is hereby amended and
restated in its entirety as follows:

 

"Company shall not create, incur, assume, or permit to exist any indebtedness
that would result in a violation of the obligation to maintain [a] a minimum Net
Worth (if applicable) pursuant to Exhibit U hereof or [ii] a maximum Leverage
Ratio pursuant to Exhibit U hereof."

 

(b)        The second to last sentence of Section 18.5 is hereby amended to
remove "and Section 15.15."

 

(c)        Exhibit F of the Lease is hereby replaced in its entirety with
Exhibit F attached hereto and made a part hereof.

 

 





--------------------------------------------------------------------------------

 



 

(d)        Exhibit T of the Lease is hereby replaced in its entirety with
Exhibit T attached hereto and made a part hereof.

 

(e)        Exhibit U of the Lease is hereby replaced in its entirety with
Exhibit U attached hereto and made a part hereof.

 

3.         Affirmation.  Except as specifically modified by this Amendment, the
terms and provisions of the Lease are hereby affirmed and shall remain in full
force and effect. 

 

4.         Binding Effect.  This Amendment will be binding upon and inure to the
benefit of the successors and permitted assigns of Landlord and Tenant.

 

5.         Further Modification.  The Lease may be further modified only by
writing signed by Landlord and Tenant.

 

6.         Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof, but all of which
will constitute one and the same document.

 

7.         Consent of Guarantor.  Each Guarantor shall execute the Consent of
Guarantor set forth below.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

 

 

 

 

 

 

FC-GEN REAL ESTATE, LLC

 

 

 

 

Signature:

/s/ Jacklyn R. Starr

 

By:

Genesis Healthcare Holding Company I, Inc.,

Print Name: Jacklyn R. Starr

 

its sole member

 

 

Signature:

/s/ Gabrielle Margraf

 

By:

/s/ Erin Ibele

 

Print Name: Gabrielle Margraf

 

Erin C. Ibele, Executive Vice President, Head of Human Capital and Corporate
Secretary

 

 

 

 

 

 

 

 

 

 

WELLTOWER INC.

 

 

 

 

Signature:

/s/ Jacklyn R. Starr

 

By:

/s/ Erin Ibele

 

Print Name: Jacklyn R. Starr

 

Erin C. Ibele, Executive Vice President, Head of Human Capital and Corporate
Secretary

 

 

Signature:

/s/ Gabrielle Margraf

 

 

Print Name: Gabrielle Margraf

 

 

 

 

 

 

 

 

 

 

 

GENESIS OPERATIONS LLC

 

 

 

 

Signature:

/s/ Rosa Donato

 

By:

/s/ Michael Sherman

 

Print Name: Rosa Donato

 

Michael S. Sherman,

 

 

Secretary

Signature:

/s/ Nicole Garrett

 

 

Print Name: Nicole Garrett

Tax I.D. No.:   26-0787826

 





S-1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC

 

 

 

 

Signature:

/s/ Rosa Donato

 

By:

/s/ Michael Sherman

 

Print Name: Rosa Donato

 

Michael S. Sherman,

 

 

Secretary

Signature:

/s/ Nicole Garrett

 

 

Print Name: Nicole Garrett

Tax I.D. No.:   27-3237005

 

 

 

 

 

 

 

 

EACH SUBTENANT LISTED ON
EXHIBIT A HERETO

 

 

 

 

Signature:

/s/ Rosa Donato

 

By:

/s/ Michael Sherman

 

Print Name: Rosa Donato

 

Michael S. Sherman,

 

 

Secretary

Signature:

/s/ Nicole Garrett

 

 

Print Name: Nicole Garrett

 

 

S-2

--------------------------------------------------------------------------------